DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 4 discloses “the linkage arm”.  However, there is insufficient antecedent basis.
Claim 17 line 6 discloses “a roll support arm being attached within the roll support assembly.”  It seems the applicant meant within the housing.  
Claim 22 line 8 discloses “a first roll of web material”.  However, there is a first roll disclosed in line 2-3.  Is this another first roll or the same?  The Office interprets as the same limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cassia US Pub. 2006/0236836.

With respect to claim 1, Cassia discloses a web material dispenser comprising: 
a housing (1-3) for housing first (R) and a second rolls (R) of web material, the housing comprising an opening (4) for dispensing the web material; 
a roll support assembly (23-27) provided in the housing, the roll support assembly comprising: 
a linkage arm (25) provided with first (24) and second attachment (22) locations, the linkage arm being pivotally attached to the housing at the first attachment location [paragraph 0030]; 
a roll support arm (23, 23’) having first (end at 23’) and second ends (end at 23), the roll support arm being pivotally attached to the linkage arm at the second attachment (22) location of the linkage arm; 

a second mandrel (spindle at end 23) provided at the second end of the roll support arm for supporting the second roll of web material; 
whereby positions of the first and second mandrels relative to the opening can be switched by pivoting the linkage arm (25) relative to the housing and by pivoting the roll support arm (23, 23’) relative to the linkage arm.

2. The web material dispenser of claim 1, wherein the linkage arm is pivotally attached to the housing at a fixed location of the housing (fixed at a location in the housing 1); and wherein the first and second attachment locations of the linkage arm are spaced apart and remote from one another (22 and 24 at different locations).

3. The web material dispenser of claim 2, wherein the linkage arm comprises a first end (24) and a second end (22), opposed to the first end, the first attachment location being on the first end and the second attachment location being on the second end.

4. The web material dispenser of claim 1, wherein the housing comprises a back-wall member (1) defining a backing plane (plane formed by back wall); wherein the linkage arm extends forwardly from the backing plane (see Figure 3); wherein in the linkage arm dispensing position (position to dispense), the linkage arm forms a first angle with the backing plane (see Figure 3); and wherein in the linkage arm roll changing position, the linkage arm forms a second angle (see R’ in Figure 3) with the backing plane, the second angle being greater than the first angle (angle taken from counterclockwise direction from wall plane).

5. The web material dispenser of claim 4, wherein the second attachment location of the linkage arm is a fixed location on the linkage arm (fixed in location); wherein the first attachment location of the linkage arm defines a pivot axis (at 24) of the linkage arm, representing a first pivot axis, parallel to the backing plane, the linkage arm being rotatable about the first pivot axis relative to the housing; and wherein the second attachment location of the linkage arm defines a pivot axis (22) of the roll support arm, representing a second pivot axis, the second pivot axis being parallel to the first pivot axis, the roll support arm being rotatable about the second pivot axis relative to the linkage arm.

6. The web material dispenser of claim 5, wherein when the dispenser is in use, the pivot axis of the linkage arm is located above the pivot axis of the roll support arm.

7. The web material dispenser of claim 5, wherein the pivot axis of the roll support arm is located between the first and second ends of the roll support arm.

8. The web material dispenser of claim 1, wherein the roll support arm is operable to pivot about the second attachment location of the linkage arm between at least one support arm roll changing position (capable of pivoting about 22) and at least one support arm dispensing position; wherein in the dispensing position of the roll support arm, one of the mandrels is located above the other of the mandrels; and wherein in the roll-changing position of the roll support arm, one of the mandrels is located forwardly of the other of the mandrels.



10. The web material dispenser of claim 8, wherein the first and second mandrels are maintained at a fixed position relative to one another and relative to the housing when the roll support arm is in the support arm dispensing position for dispensing material (fixed when dispensing).

11. The web material dispenser of claim 8, wherein the roll support assembly further comprises a retaining mechanism (30, 30’) operable to selectively retain the roll support arm in the at least one dispensing position thereof or in the at least one roll changing position thereof.

12. The web material dispenser of claim 1, wherein: the first and second mandrels extend from the first end and from the second end of the roll support arm, respectively; and the first and second mandrels comprising first and second extending ends (ends of spindle), respectively, said first and second extending ends being open (at least one end open to receive roll). 

13. The web material dispenser of claim 4, wherein: the housing comprises the back-wall member (1) and a cover member (3) having an opening (4), the cover member further being movable between a closed position and an open position; in the closed position of the cover member, the first and second mandrels are partially enclosed within the housing; and in the open position of the cover member, the linkage arm and the roll support arm can both be pivoted to replace the first or second rolls of web material when depleted and/or to switch positions of the first and second rolls of web material relative to the opening (can pivot when opened).

14. The web material dispenser of claim 13, wherein: in the closed position and upon the first roll of web material being supported on the first mandrel and the second roll of web material being supported on the second mandrel, at least a portion of each of the first roll of web material and the second roll of web material is accessible through the opening of the cover member (rolls are accessible through opening 4).

15. The web material dispenser of claim 4, further comprising: an interfacing member (pin and aperture to receive pin at 22) extending forwardly from the back-wall member, the linkage arm being pivotally attached to the interface member; wherein the interfacing member is coupled to one of a left side and a right side of the housing.

17. A web material dispenser comprising: 
a housing (1-3) comprising a back-wall member (1) and a cover member (3) having an opening (4), the cover member further being movable between a closed position and an open position; 
a roll support assembly (23, 25) coupled to the housing and having a roll support arm (23, 23’) being pivotally attached within the roll support assembly (within housing), the roll support arm having a first end (end of 23’) and a second end (end of 23), opposite the first end, the support arm being pivotable between at least one support arm roll changing position (Figure 5) and at least one support arm dispensing position (Figure 5); 
a first mandrel (spindle on 23’) extending from the first end of the roll support arm, to support a roll of web material (R’), an extending end (roll receiving end) of the first mandrel being open; and 

wherein in the open position of the cover member, positions of the first and second rolls of web material relative to the opening can be switched, to change one or more of the rolls of web material supported on the mandrels.

18. The web material dispenser of claim 17, wherein in the closed position of the cover member and upon the first roll of web material being supported on the first mandrel and the second roll of web material being supported on the second mandrel, at least a portion of each of the web material of the first and second rolls is accessible through the opening of the cover member (accessible through opening 4).

19. The web material dispenser of claim 17, wherein in the dispensing position of the roll support arm, one of the first and second mandrels is located above the other one of the first and second mandrels; and wherein in the roll-changing position of the roll support arm, one of the first and second mandrels is located forwardly of the other of the mandrels, relative to the back-wall member.

20. The web material dispenser of claim 19, wherein when the dispenser is in use: in the dispensing position, the roll support arm extends substantially vertically relative to the ground (Figure 5); and in the roll-changing position (Figure 5), the roll support arm extends substantially horizontally relative to the ground.



22. A method of switching positions of rolls in a web material dispenser, the web material dispenser comprising 
a housing (1-3) for housing first and second rolls of web material (R, R’), the method comprising: providing a roll support assembly (23, 25) pivotally attached to the housing, the roll support assembly comprising: 
a roll support arm (23, 23’) having first and second ends (ends of 23, 23’), 
a first mandrel (spindle of 23’) provided at the first end of the roll support arm and for supporting a first roll of web material (R’); and 
a second mandrel (spindle of 23) provided at the second end of the roll support arm for supporting the second roll of web material; pivoting the roll support assembly away from a back-wall member of the housing, to provide clearance for the roll support arm to pivot; 
rotating the roll support arm about a pivot axis (at 22) thereof, to move the first roll of web material, which is non-depleted, to take the place of the second roll of web material, which is depleted; 
providing a new roll of web material (new roll) onto the second mandrel; and pivoting the roll support assembly toward the back-wall member.

23. The method of claim 22, wherein the second mandrel is initially in a primary dispensing position and the first mandrel is initially in a secondary dispensing position (Figure 5); and wherein subsequent to 

24. The method of claim 23, wherein subsequent to rotating the roll support arm, the new roll of web material supported on the second mandrel is in the secondary primary position and the first roll of web material, being non-depleted, supported on first mandrel is in the primary dispensing position (see Figure 5).

25. The method of claim 23, wherein the primary dispensing position is located below the secondary dispensing position relative to the ground (see Figure 5).

26. The method of claim 22, wherein the housing comprises a cover member (3) having an opening (4); wherein during dispensing of web material, the cover member is closed against the back-wall member, the first and second rolls of web material supported on the first and second mandrels are partially enclosed within the housing, and at least a portion of each of the first roll of web material and the second roll of web material is accessible through the opening (via 4) of the cover member; and wherein providing the new roll of web material onto the second mandrel comprises: opening the cover member from the back-wall member prior to pivoting of the roll support assembly and rotating the roll support arm; and closing the cover member against the back-wall member after rotating the roll support arm and after providing the new roll of web material (via 23, 23’).

27. The method of claim 22, wherein the housing comprises 
a cover member (3) having an opening (4); wherein during dispensing of web material, the cover member is closed against the back-wall member, the first and second rolls of web material supported on 
wherein providing the new roll of web material in place of the depleted roll comprises: opening the cover member from the back-wall member prior to rotating the roll support arm; and closing the cover member against the back-wall member after rotating the roll support arm and after placing the new roll of web material.

28. The method of claim 26, further comprising maintaining the roll support arm in a dispensing position thereof while the cover member is closed against the back-wall member, the roll support arm extending substantially vertically relative to the ground when in its dispensing position (Figure 5).

29. The method of claim 22, wherein providing the new roll of web material onto the second mandrel comprises inserting the new roll of web material onto the second mandrel in a sideways direction via an open side of the second mandrel (receiving opening side for receiving roll).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Cassia US Pub. 2006/0236836 teaches a roll support, linkage arm, mandrels, and housing with opening but does not specifically disclose 
[claim 16] wherein the interfacing member comprises an arcuate guiding mechanism operable to guide pivotal movement of the linkage arm relative to the housing, the arcuate guiding mechanism of the interfacing member providing an arc-shaped path; and wherein the linkage arm comprises a follower element operatively engaging the arcuate guiding mechanism along the arc-shaped path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654